Citation Nr: 1231945	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease ("GERD"). 

2.  Entitlement to service connection for chronic chest inflammation, to include costochondritis.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a lumbosacral spine disorder.  

5.  Entitlement to service connection for bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003, from June 2004 to August 2004, and from June 2007 to June 2008.  Service department records also indicate that the Veteran has prior inactive service.  He served in the U.S. Army Reserve, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, the Board remanded this matter for further development in an April 2011 decision.  

The issues of service connection for GERD and costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  

2.  The evidence of record does not show that the Veteran has a current lumbosacral spine disorder.  

3.  The evidence of record does not show that the Veteran has a current bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for service connection for a lumbosacral spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in September 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in September 2008.  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The Board also notes that some of the Veteran's service treatment records are missing from the claims file, and were evidently unavailable from the National Personnel Records Center (NPRC), the Veteran's U.S. Army Reserve unit, or the Veteran himself.  In February 2009, the RO made a formal finding of the unavailability of some of the Veteran's service treatment records wherein the search for a complete copy of the Veteran's service treatment records was detailed.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

The duty to assist otherwise has been fulfilled as VA medical records relevant to these claims have been requested or obtained, the Veteran has been provided with VA examinations, and he participated in hearings before both a Decision Review Officer at the RO and before the undersigned in a video conference Board hearing.  

The Board notes that the Veteran and his representative complained about the October 2008 VA audiological examination during each hearing and requested that a new hearing be scheduled.  During his RO hearing the Veteran maintained that there was no speech recognition test given (see RO hearing transcript at pp. 7-8), but during his Board hearing the Veteran's service representative said that there was no problem with the pure tone threshold level (see Board hearing transcript at p. 17).  The Board's review of the report of the October 2008 VA examination reveals that the pure tone threshold levels clearly show that the Veteran does not have a current bilateral hearing loss disability.  Furthermore, the examiner noted the administration of the Maryland CNC speech recognition test and that the Veteran scored 100 percent in each ear.  While the Board has considered the Veteran's complaints about the hearing examination, it finds no merit in these complaints and declines to order a new hearing examination for the reasons advanced by the Veteran.  

The Board finds that the available medical evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis and sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of his military service.  He contends that he was exposed to acoustic trauma, or noise, while on active duty.  In his RO and Board hearings, the Veteran contends that his hearing has been substandard, and that he has trouble understanding the spoken word, since a rocket or mortar attack struck some 15 to 20 meters from a vehicle in which he was riding near the hospital in Balud, Iraq in approximately March 2008.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

Service personnel records show that the Veteran served in Iraq during his last period of active service and was awarded the Combat Action Badge (CAB).  He was assigned to the 350th Human Resource Company Casualty Liaison Team during Operation Iraqi Freedom in Balud, Iraq.  His company commander said in a June 2009 memorandum for the file that Balud was the busiest trauma hospital in Iraq.  The Veteran processed casualty reports, assisted hospital personnel in moving casualties, and searched casualties and local nationals coming into the facility.  

The few available service treatment records show normal audiograms in 2003.  However, March and April 2008 service treatment records reveal that the Veteran complained of muffled noise in the ears after the mortar explosion about 20 meters from his vehicle near the gate to the hospital.  

Post-service, VA medical records associated with the claims file show no treatment for hearing loss in either ear, except that a July 2008 VA audiology consultation hearing test also revealed a normal audiogram per VA regulations.  The audiologist noted that hearing was within normal limits bilaterally.  

The Veteran underwent a VA examination in October 2008.  The Veteran reported diminished hearing and tinnitus immediately after being involved in a mortar attack in Iraq and said that he had difficulty understanding speech in noise.  He fired weapons with his right hand and used hearing protection.  Post-service, he was exposed to recreational noise while hunting, shooting, and using power tools.  However, he told the examiner that he wore hearing protection when involved with these activities.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
       20
20
25
30
30

Speech recognition scores on the Maryland CNC Word List were 100 percent in both the Veteran's left and right ears.  The VA examiner diagnosed mild sensorineural left ear hearing loss and opined that the Veteran's hearing loss was likely a result of being in combat and was consistent with hearing loss secondary to noise exposure.  When VA reminded the examiner of 38 C.F.R. § 3.385, the examiner reported in an addendum that the Veteran had normal hearing bilaterally.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Board is constrained by the regulation found at 38 C.F.R. § 3.385, even though the VA examiner initially found left ear hearing loss until he was reminded of the VA threshold for a hearing loss determination.  In order for the Veteran to be granted service connection for bilateral hearing loss, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, indeed the Veteran has been granted service connection for tinnitus and the Board finds the Veteran's lay testimony of exposure to noise in service credible, the available service and post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of bilateral hearing loss required by regulation to constitute a disability.  The October 2008 VA audiological examination clearly shows that the Veteran does not currently meet the criteria for left ear or right ear hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for bilateral hearing loss is not warranted at this time.  However, the Board notes that should the Veteran's hearing worsen in the future and he can provide objective evidence then of hearing loss, VA will be able to reconsider this claim.  

Spine and Knees

The Veteran seeks service connection for both a lumbosacral spine disorder and for a bilateral knee sprain.  In his RO and Board hearings, the Veteran contends that back and knee problems went back to basic training when he carried ruck sacks and ran and jumped.  He testified that his back and knee complaints were aggravated during his last period of active duty in Iraq when he came under enemy mortar attack and was knocked out of his vehicle near the gate of his hospital in Balud, Iraq in March 2008.  

Available service treatment records show that the Veteran was treated after the mortar attack in March 2008.  These records note both joint pain, localized in the knee, and joint stiffness of the knee, as two of the Veteran's medical problems during his last year of active duty.  These records do not show any complaint or treatment for a back injury.  

Post-service, the Veteran underwent a VA examination in November 2008.  He complained of pain in the knees, chest, and back as a result of unloading patients.  On examination, no joint abnormality was revealed and X-ray studies of both the back and the knees were within normal limits.  Diagnosis was lumbar spine strain and bilateral knee sprain.  No medical opinion was provided.

As a result, the Board remanded this matter for a medical opinion in its April 2011 remand.  Subsequently, the Veteran underwent another VA examination of the spine and the knees in a June 2011 VA examination.  The Veteran apparently did not inform the examiner about the effects of the mortar attack on his back and knees, as he did at his RO and Board hearings, because the June 2011 report of examination noted that the Veteran said that he developed problems with both knees and his lower back because of eight years of running and loading and unloading heavy objects and that the Veteran denied any specific trauma or injury to his knees or to his back while he was in service.  

Examination of the back and both knees, including X-ray studies, revealed no abnormal findings.  Diagnosis was subjective low back pain and subjective pain in both knees.  The examiner opined that after reviewing the claims file, including medical records and the November 2008 VA examination, and obtaining a history from the Veteran and performing the examination, she was of the opinion that the Veteran's low back pain and subjective bilateral knee pain were less likely etiologically related to his active duty service as she found there was no evidence of any complaint or treatment of a lower back or knee condition while he was on active duty and the prior VA examination had been essentially normal for these conditions as well.  

VA treatment records show physical therapy for the spine and knees as part of a rehabilitation program for poly trauma and continual treatment for back pain and knee pain.  See VA medical records dated in December 2008, February 2009, March 2009, and April 2010.  

Based on the evidence of record, the Board finds that service connection for either a lumbosacral spine disorder or a bilateral knee disorder is not warranted.  As noted above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Both the November 2008 and June 2011 VA examiners found normal objective findings related to the Veteran's lumbar spine and bilateral knees, in spite of the fact the November 2008 examiner proffered diagnoses of lumbar spine strain and bilateral knee sprain.  

The Veteran's credible lay testimony, pursuant to Section 1154(b), plausibly suggested back and knee disabilities that were a result of service.  However, service connection may not be granted under VA laws and regulations that require a current disability be manifested in order to show entitlement to service connection.  See Hickson, 12 Vet. App. at 253.  The June 2011 VA examination clearly shows that the Veteran has only subjective complaints of pain and no diagnosed lumbar spine or bilateral knee disability.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case the service connection claims were filed in September 2008.  At no time since the claim was filed has there been any evidence of a currently manifested low back or bilateral knee disorder.  The November 2008 VA examiner found normal objective findings and no pathology for either the back or the knees (in spite of his entry of a formal sprain diagnosis for each condition) and the subsequent June 2011 VA examiner noted that the November 2008 VA examiner had not found either a back or knee disability.  Therefore, the Board finds that there was not a back or knee disability when the claim was filed in September 2008 and that no back or knee disability has resolved since the time that the Veteran filed his claim.  

Further, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted above, the VA examinations of record show that the Veteran's back and knee complaints are manifested only in subjective complaints of pain.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for either claim is not warranted.  

Service Connection - All Claims

The Board recognizes the Veteran's contentions that his exposure to noise while in service contributed to his hearing loss and that his low back and knee pain are the result of his activities in service, especially when he came under mortar attack near his base hospital in March 2008.  To the extent that the Veteran contends that these three claimed disorders are due to his service, his opinion is outweighed by the competent medical evidence which shows there are no current hearing loss, back or knee disabilities.  Simply stated, the lack of competent medical evidence showing current bilateral hearing loss, a back disorder, and a bilateral knee disorder outweighs the Veteran's contentions.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current bilateral hearing loss, back, and knee disability that is related to what he experienced during active service is deemed not persuasive in view of the lack of evidence of hearing loss pursuant to VA regulations and the lack of medical evidence of current back and knee disorders.  In this case there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The evidence of record also does not show that the Veteran was diagnosed with a bilateral hearing loss disability or a back disability or a knee disability within one year following his separation from service; as such, service connection for any of these claims on a presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For all the foregoing reasons, the claims for service connection for bilateral hearing loss, a lumbosacral spine disorder, and for a bilateral knee disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a lumbosacral spine disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand of two issues is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

As noted above, in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  

Concerning the Veteran's claim for service connection for GERD, the Board notes that in his RO and Board hearings the Veteran testified that he first noticed problems with a GERD disorder during his last period of active service in Iraq.  The Veteran, a medic in a combat area, also testified that he self-medicated, and was still taking over-the-counter medications.  While he told the RO that he had never been formally diagnosed with GERD, he told the undersigned that he was currently treated at the VA for this disorder.  

While VA treatment records found in the claims file do not show any diagnosis or treatment for GERD, the Board is of the opinion that the Veteran, a combat medic in Iraq, has met the criteria of 38 C.F.R. § 3.159 supporting the provision of a VA examination and medical opinion based on his credible testimony of GERD-like symptoms while in service and after his discharge from active duty.  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should opine on whether the Veteran has a current GERD disorder and, if so, whether his GERD is more likely than not related to any periods of active service or ACDUTRA.  

Concerning the Veteran's claim for service connection for a chronic chest inflammation, to include costochondritis, the Board notes that the November 2008 VA examiner indicated that chest and rib X-ray studies were normal.  The examiner also did not provide any diagnosis or medical opinion relevant to this claim.  

However, an April 2008 service treatment record had noted pectoralis minor sprain as one of the Veteran's medical problems in Iraq.  A July 2008 VA medical record, shortly after discharge, had noted the Veteran had costo sternal chest wall pain and an August 2008 VA treatment record noted pain in the left sternocostal/
costochondral sternal region.  Subsequent to the VA examination, VA treatment records dated in July and August 2009 noted an impression or history of costochondritis and that the Veteran had pain in his chest wall since unloading injured men off helicopters in Iraq in about January 2008.  

During his RO and Board hearings, the Veteran testified that his chest first became inflamed and "popped" while unloading a patient in Iraq and now "pops" several times a day.  He told the undersigned that he now has sharp pains and felt it was more like cartilage damage than a muscular type of pain (see transcript at p. 14).  

The Board is of the opinion that the Veteran, a combat medic in Iraq, has met the criteria of 38 C.F.R. § 3.159 supporting the provision of an additional VA examination and medical opinion based on the failure of the November 2008 VA examiner to note or diagnosis costochondritis and instead rely on normal X-ray findings.  The Veteran has provided credible testimony of costochondritis-like symptoms while in service and after his discharge from active duty and such have been noted in VA treatment records subsequent to the November 2008 VA examination.  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should opine on whether the Veteran has a current costochondritis disorder and, if so, whether his costochondritis is more likely than not related to any periods of active service or ACDUTRA.  

While the Veteran contends that his GERD and costochondritis originated during his third period of active duty when he served in Iraq, service connection may theoretically be applicable in this case to any of his periods of active duty or verified ACDUTRA.  Active service also includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

GERD and costochondritis are diseases rather than an injury; therefore, periods of INACDUTRA are not applicable to these claims for service connection because the only diseases that may be service-connected for incurrence during such duty periods are acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  See 38 C.F.R. § 101(24).  

Although the claims file contains the RO's formal finding on the unavailability of service treatment records for the period of service from May 2003 to August 2003, the claims file does contain some service treatment records from 2003, but does not contain any service treatment records from June 2004 to August 2004.  Most of the Veteran's Army Reserve service treatment records also are missing from the claims file.  In addition, only some service treatment records from his third period of active duty from June 2007 to June 2008 are associated with the claims file and these were submitted by the Veteran.  According to his DD Form 214 (Certificate of Release or Discharge From Active Duty), the Veteran had additional total prior inactive service of more than three years and nine months.  An April 2010 VA treatment record also indicated that the Veteran was then getting ready to be medically discharged from the Army Reserve.  

Therefore, on remand the RO/AMC shall attempt to obtain all of the Veteran's service treatment and personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service treatment records and all of his service personnel records, including a breakdown of any periods of ACDUTRA, from the National Personnel Records Center, from the service department, from his Reserve unit, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth in the claims file.  

2.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his GERD and costochondritis and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Muskogee VAMC, for the period from July 2011 to the present, and from the Little Rock VAMC, for the period from July 2009 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

3.  After verifying any periods of ACDUTRA, the RO/AMC shall schedule the Veteran for appropriate examinations of his claims for service connection for GERD and for a costochondritis disorder.  The claims file must be made available to and reviewed by each selected examiner.  All necessary tests and studies shall be conducted.  The appropriate examiner shall address the following opinion requests: 

(a) Whether the Veteran has a current GERD disorder and, if so, whether such was at least as likely as not (50 percent probability or greater) incurred or aggravated by service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA).  

(b) Whether the Veteran has a current chest inflammation disorder, to include costochondritis and, if so, whether such was at least as likely as not (50 percent probability or greater) incurred or aggravated by service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA).  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims for service connection for GERD and for a chronic chest inflammation, to include costochondritis.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


